DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on January 13, 2021.  As directed by the amendment: claims 1 and 6-9 have been amended.  Thus, claims 1-10 are presently pending in this application.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the current grounds of rejection as necessitated by applicant’s amendments.
The Examiner notes that this action is being made non-final to address several 112 issues not previously discussed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  indication portion in claim 3.  The examiner notes that this limitation will be interpreted as meaning a ring, and functional equivalents thereof, as set forth in paragraphs 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Regarding claim 1, the claim should be amended to recite “the boundary portion are physically connected to each other…” in line 10 to correct for grammar.
Regarding claim 10, the claim should be amended to recite “…and turns relative to the…” in line 2 to correct for grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is a lack of antecedent basis in the limitation “the other nasal cavity” in the last line of the claim.  
The term "unique" in claim 4 is a relative term which renders the claim indefinite.  A person having ordinary skill in the art would recognize that a color would be unique relative to another color.  However, the color nor the structure having the color is not defined by the claim.
Further regarding claim 4, the claim recites that the ring having a unique color is “all over” the assembly.  It is unclear if the claim is merely defining that the ring completely encircles the tube or if the ring is over every part of the assembly.  For examination purposes, the ring is considered to encircle the tube.
Regarding claim 7, it is unclear if “an end” recited in line 2 is part of the “at least one end” of claim 1 or if the claim intends to introduce a different end.  Since the claim defines that the end is provided with the hook, the end of claim 7 is considered to be a part of the at least one end of claim 1.
Regarding claim 8, it is unclear if the first and second ends are a part of the “at least one end” of claim 1 or if the claim intends to introduce two different ends.  Since the claim relates the first and second ends as having the hook, the first and second end are considered to be a part of the at least one end of claim 1.
Further regarding claim 8, the claim recites “each of the first and second ends…is provided with the hook”.  It is unclear if one hook is provided and is connected to both the first and second ends or if each end has a hook so that there are two hooks provided.  For examination purposes, the hook of claim 1 is considered to be a first hook which is provided on one of the first and second ends and a second hook is provided on the other of the first and second ends. 
Regarding claim 9, it is unclear if the first end and the second end of the claim are related to the “at least one end” of claim 1 or if the ends are different ends.  For examination purposes, the claim is interpreted as any first and second end which provides the recited structure.  
Claim 9 recites the limitation "the lateral face of the boundary portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that claim 1 recites “a lateral face of the removable member” instead.  
Regarding claim 10, the claim recites that the removable member is coupled with the feeding portion and turns relatively to the feeding portion of the removable member.  Based on the wording of the claim it is unclear if the removable member is always coupled to the feeding portion and always needs to turn relative to the feeding portion or if the removable member is capable of turning when the removable member is coupled with the feeding portion.  For examination purposes, the claim is interpreted 
Further regarding claim 10, the claim recites “the feeding portion of the removable member” in the last line of the claim.  This claim seems to contradict claim 1 which recites that the feeding portion is separate from the removable member. 
Claims 2, 3, 5, and 6 are also rejected by virtue of being dependent on claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 7, the claim recites that the abutment portion has an end and provided with the hook.  This claim is dependent on claim 1, which recites that the abutment portion has at least one end which is bent to form a hook.  Since “an end” of claim 7 would be encompassed under “at least one end” of claim 1, claim 7 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Allowable Subject Matter
Claims 1-6 and 8-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed concealable feeding tube assembly.  
	The closest prior art of record is Pourquier (US 3568678).  
Regarding independent claim 1, Pourquier fails to teach among all the limitations or render obvious the plug abuts an inner periphery of the feeding portion, in combination with the total structure and function as claimed.  Instead, it appears that the plug (7b in fig. 4) abuts an inner periphery of the removable member (2 in fig. 4) instead of the feeding portion (1 in fig. 4).  In a different embodiment (fig. 5), Pourquier discloses that the plug (7a in fig. 5) is head against the orifice of the tube (1 in fig. 5).  However, based on the wording of the disclosure and the ambiguity in the figures, it cannot be determined if the plug is held against an inner periphery of the tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783